At a Session of the Supreme Court of the Territory of Michigan Continued And held pursuant to adjournment at the Court House in the City of Detroit on Saturday the twenty sixth day of January in the year of our Lord one thousand Eight hundred and twenty eight
were Present,
James Witherell Pres8 Judge
Solomon Sibley Judge
Henry Chipman,
absent
John L. Whiting Adn? of A. G. Whitney\ deceased & al vs Henry Chipman j
In Chancery
The Court having ordered and decreed that the agreement set forth in the Complainants Bill of Complaint, be confirmed and carried into effect, to the End that the said agreement may be now fully and effectually performed; it is further ordered and decreed that it shall be lawful to cancel the Deed of conveyance from the said Thomas Emmerson to the said Andrew G. Whitney of the said house and lot in the said agreement set forth; and also the bonds and mortgage in the said agreement mentioned, And provided the said Thomas Emmerson shall consent thereunto the same shall be cancelled, and the said Henry Chipman shall receive a conveyance of *487the said premises from the said Thomas Emerson and with the Consent, and at the request of the said Thomas, shall execute other Bonds and mortgage or mortgages of the said premises to the said Thomas for the same sum or sums of money and with the same Conditions as are mentioned and Contained in the said Bonds and mortgage thus Cancelled.
And it is further ordered and decreed that the said Ann Eliza Whitney, shall at the request of the said Henry Chipman, his heirs or assigns, make and execute a sufficient release of all her interest in the premises and generally shall make and execute all such releases receipts and instruments, for the purpose of carrying this decree into effect, as Counsel learned in the law shall reasonably devise and require.
And it is further ordered and decreed that the said John M. Whitney and Mary G. Whitney infant heirs of the said Andrew G. Whitney deceased, do shew cause against the decree in this case made in six months after they respectively become of age.
At a session of the Supreme Court of the Territory of Michigan sitting as a Court of Chancery continued and held pursuant to adjournment at the Court House in the City of Detroit on tuesday the tenth day of July in the year of our Lord one thousand Eight hundred And twenty Eight,
Were present Wm Woodbridge Pres® Judge
Sol Sibley Judge
H. Chipman absent
The foregoing fair engrossed Copy of the decree in the Case of John L. Whiting Admr of A. G. Whitney Esqr deceased et al, against Henry Chipman, heretofore pending in this Court, having been read and examined in open Court, was, in terms of the Statute in such case made And provided; ordered by the Court to be signed, in order that the same might be annexed to the Bill and other pleadings in the cause, which was accordingly done, this fifth day of September one thousand Eight hundred and Twenty Eight
Sol: Sibley